DETAILED ACTION
Acknowledgements
In the reply filed July 20, 2022, the applicant amended claims 3, 10, and 18
Currently claims 1-20 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (U.S. Pub. No. 2002/0178924).
Regarding Claim 1, Brown discloses a reverse flow gas separator (Figure 8: 75) for separating gas from liquid in a wellbore comprising: 
A housing (Figure 8: radially outer wall of separator 75) having a housing intake (Figure 8: 83); 
Wherein there is a first void space (Figure 8: 85) within the housing (Figure 8: radially outer wall of separator 75); 5and 
A drive shaft (Figure 8: 77, 79, 80) disposed adjacent to the first void space (Figure 8: 85); 
Wherein the drive shaft (Figure 8: 77, 79, 80) is hollow and comprises a second void space (Figure 8: within 77) disposed within the interior of the drive shaft (Figure 8: 77, 79, 80); 
Wherein the second void space (Figure 8: within 77) is continuous from a driveshaft intake (Figure 8: bottom of 77) to an opening in a terminal end of the driveshaft (Figure 8: top of 77).
Regarding Claim 2, Brown discloses the reverse flow gas separator (Figure 8: 75) of claim 1, further comprising a head (Figure 8: upper end of 75) coupled to the housing (Figure 8: radially outer wall of separator 75); 
Wherein the head (Figure 8: upper end of 75) comprises a gas exit port (Figure 8: 93) that is fluidically connected (via 81) to the first void space (Figure 8: 85) and the wellbore.
Regarding Claim 3, Brown discloses the reverse flow gas separator (Figure 8: 75) of claim 2, wherein the gas exit port (Figure 8: 93) is angled within the 15head (Figure 8: upper end of 75) such that a first opening of the gas exit port (Figure 8: 93) is positioned proximate the drive shaft (Figure 8: 77, 79, 80) and further such that a second opening of the gas exit port (Figure 8: 93) opens to the wellbore.
Regarding Claim 4, Brown discloses the reverse flow gas separator (Figure 8: 75) of claim 1, wherein the driveshaft intake (Figure 8: bottom of 77) comprises at least one side that is angled inward at a direction and grade that is not perpendicular with the driveshaft (opening is parallel to driveshaft and has an inward side).
Regarding Claim 5, Brown discloses the reverse flow gas separator (Figure 8: 75) of claim 1, wherein the housing intake (Figure 8: 83) comprises at least one side that is angled inward at a direction and grade that is not perpendicular with the housing (Figure 8: radially outer wall of separator 75.
Regarding Claim 6, Brown discloses the reverse flow gas separator (Figure 8: 75) of claim 1, wherein the driveshaft further comprises an 25auger (Figure 8: 79) disposed within the second void space (Figure 8: within 77).
Regarding Claim 7, Brown discloses the reverse flow gas separator (Figure 8: 75) of claim 1, wherein the first void space (Figure 8: 85) is defined by the interior of the housing (Figure 8: radially outer wall of separator 75) and the exterior of the driveshaft and further wherein the first void space (Figure 8: 85) is continuous from the housing intake (Figure 8: 83) to the driveshaft intake (Figure 8: bottom of 77) and is not divided within its 30dimensions.
Regarding Claim 8, Brown discloses a method for separating gas from liquid in a wellbore comprising: 
Allowing a fluid to enter a reverse flow gas separator (Figure 8: 75) comprising a housing (Figure 8: radially outer wall of separator 75), a first void space (Figure 8: 85) within the housing (Figure 8: radially outer wall of separator 75), a drive shaft (Figure 8: 77, 79, 80) disposed adjacent to the first void space (Figure 8: 85), and a second void 5space disposed within the interior of the drive shaft (Figure 8: 77, 79, 80); 
Reversing the flow of the fluid inside the reverse flow gas separator (fluid flow direction is changed continuously); 
Wherein the fluid comprises a liquid and a gas (gas separator); 
Flowing the gas out of the first void space (Figure 8: 85) and into the wellbore (via 93); and 
Flowing the liquid into the second void space (Figure 8: within 77).
Regarding Claim 9, Brown discloses the method of claim 8, wherein the gas is flowed out of the first void space (Figure 8: 85) through a gas exit port (Figure 8: 93) that is fluidically connected (via 81) to the first void space (Figure 8: 85) and the wellbore.
Regarding Claim 10, Brown discloses the method of claim 9, wherein the gas exit port (Figure 8: 93) is disposed within a head (Figure 8: upper end of 75) and is angled 15within the head (Figure 8: upper end of 75) such that a first opening of the gas exit port (Figure 8: 93) is positioned proximate the drive shaft (Figure 8: 77, 79, 80) and further such that a second opening of the gas exit port (Figure 8: 93) opens to the wellbore.
Regarding Claim 11, Brown discloses the method of claim 8, wherein the driveshaft comprises a driveshaft intake (Figure 8: bottom of 77) comprising at least one side that is angled inward at a direction and grade that is not perpendicular with the 20driveshaft (opening is parallel to driveshaft and has an inward side).
Regarding Claim 12, Brown discloses the method of claim 11, wherein the second void space (Figure 8: within 77) is continuous from the driveshaft intake (Figure 8: bottom of 77) to an opening in a terminal end of the driveshaft (Figure 8: top of 77)
Regarding Claim 13, Brown discloses the method of claim 8, wherein the housing (Figure 8: radially outer wall of separator 75) comprises a housing intake (Figure 8: 83) comprising at least one side that is angled inward at a direction and grade that is not perpendicular with the housing (Figure 8: radially outer wall of separator 75).
Regarding Claim 14, Brown discloses the method of claim 8, wherein the driveshaft further comprises an auger (Figure 8: 79) disposed within the second void space (Figure 8: within 77).
Regarding Claim 15, Brown discloses the method of claim 8, wherein the first void space (Figure 8: 85) is defined by the interior of the housing (Figure 8: radially outer wall of separator 75) and the exterior of the driveshaft and further wherein the first void space (Figure 8: 85) is continuous from the housing intake (Figure 8: 83) to the driveshaft intake (Figure 8: bottom of 77) and is not divided within its dimensions.
Regarding Claim 16, Brown discloses a system for separating a liquid from a gas, the system comprising: 
A reverse flow gas separator (Figure 8: 75) comprising: 
A housing (Figure 8: radially outer wall of separator 75) having a housing intake (Figure 8: 83); 
Wherein there is a first void space (Figure 8: 85) within the housing (Figure 8: radially outer wall of separator 75); and 
A driveshaft disposed adjacent to the first void space (Figure 8: 85); 
Wherein the drive shaft (Figure 8: 77, 79, 80) is 10hollow and comprises a second void space (Figure 8: within 77) disposed within the interior of the drive shaft (Figure 8: 77, 79, 80); 
Wherein the second void space (Figure 8: within 77) is continuous from a driveshaft intake (Figure 8: bottom of 77) to an opening in a terminal end of the driveshaft (Figure 8: top of 77); and 
A pump (Paragraph [0006]) upstream of the reverse flow gas separator (Figure 8: 75) and fluidically connected to the second void space (Figure 8: within 77).
Regarding Claim 17, Brown discloses the system of claim 16, wherein the reverse flow gas separator (Figure 8: 75) further comprises a head (Figure 8: upper end of 75) coupled to the housing (Figure 8: radially outer wall of separator 75); 
Wherein the head (Figure 8: upper end of 75) comprises a gas exit port (Figure 8: 93) that is fluidically connected to the first void space (Figure 8: 85) and the wellbore.
Regarding Claim 18, Brown discloses the system of claim 17, wherein the gas exit port (Figure 8: 93) is angled within the head (Figure 8: upper end of 75) such that a first opening of the gas exit port (Figure 8: 93) is positioned proximate the drive shaft (Figure 8: 77, 79, 80) and further such that a second opening of the gas exit port (Figure 8: 93) opens to the wellbore.
Regarding Claim 19, Brown discloses the system of claim 16, wherein the driveshaft intake (Figure 8: bottom of 77) comprises at least one side that is 25angled inward at a direction and grade that is not perpendicular with the driveshaft (opening is parallel to driveshaft and has an inward side).
Regarding Claim 20, Brown discloses the system of claim 16, wherein the housing intake (Figure 8: 83) comprises at least one side that is angled inward at a direction and grade that is not perpendicular with the housing (Figure 8: radially outer wall of separator 75).

Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive. 
Regarding claims 1-20, the applicant argues that only element 80 of Brown of the combined elements (77, 79, and 80) is an actual shaft and that since the chamber 77 and auger 79 are both disposed on the outside of the central shaft 80 which itself is not hollow, Brown does not meet the limitations requiring a hollow drive shaft. 
Furthermore, the applicant argues that the limitations also require that the second void space be continuous from a driveshaft intake to an opening in a terminal end of the driveshaft. As such, if the chamber 88 is accepted as part of the central shaft 80 which continues beyond the end of the central shaft 80, then the void space is not continuous to the terminal end of the drive shaft. 
Lastly, the applicant argues that the fluid in Brown enters port 83 and continuously flows upward and never reverses flow to flow downward as claimed by the applicant. 
The examiner respectfully submits that absent additional language to define the exterior or interior profile of the drive shaft, taken as a whole, elements 77, 79, and 80 may be together considered a drive shaft, as they are rotationally coupled and no limitation regarding the outermost diameter of the driveshaft is present in the independent claims.
The examiner also respectfully submits that, per the limitations, the second void space must be continuous from a driveshaft intake to a terminal end of the driveshaft, and element 77, being a part of the driveshaft with itself having a terminal end of its own, meets the limitation of having a terminal end. Absent any additional language indicating that the terminal end must have no other part of the driveshaft extend axially past it, the limitations are met by the disclosure of Brown. 
Lastly, the examiner respectfully submits that the limitations provided by the applicant do not require that the fluid flow upward and then downward, but rather that the flow must “reverse inside the reverse flow gas chamber”. The fluid, flowing in a circular manner, meets the limitation as written since by definition a circular flow is a continuously reversing flow. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679